

113 S1819 IS: Emergency Information Improvement Act of 2013
U.S. Senate
2013-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1819IN THE SENATE OF THE UNITED STATESDecember 12 (legislative day, December 11), 2013Mr. Begich introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo amend the Robert T. Stafford Disaster Relief and
		  Emergency Assistance Act to provide eligibility for public broadcasting
		  facilities to receive certain disaster assistance, and for other
		  purposes.1.Short titleThis Act may be cited as the
			 Emergency Information Improvement Act
			 of 2013.2.Eligibility of
			 public broadcasting facilities for certain disaster assistance(a)Private
			 nonprofit facility definedSection 102(11)(B) of the Robert T.
			 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(11)(B))
			 is amended by inserting public broadcasting facilities, after
			 workshops,.(b)Critical
			 services definedSection
			 406(a)(3)(B) of the Robert T. Stafford Disaster Relief and Emergency Assistance
			 Act (42 U.S.C. 5172(a)(3)(B)) is amended by striking
			 communications, and inserting communications (including
			 broadcast and telecommunications),.(c)ApplicabilityThe
			 amendments made by this section shall apply to a major disaster declared by the
			 President under the Robert T. Stafford Disaster Relief and Emergency Assistance
			 Act (42 U.S.C. 5121 et seq.) on or after October 28, 2012.